DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
The response filed on 12/23/21 has been entered. 

Applicant’s arguments filed 12/23/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-10 are pending in this office action.
		

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and the receipt of the foreign priority document. 

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed December 28, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, does not reasonably provide enablement for preventing is withdrawn
	
	New Claim Rejections - 35 USC § 103 Necessitated by amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN1424031) in view of Omar (2013) and Wang et al. (Acta Pharmacologica Sinica (2010) 31: 649–664) in view of Wang et al. (Acta Pharmacologica Sinica (2010) 31: 649–664) and Ginkgo Clinical overview (2002).
 With regards to instant claim 1, Dai teaches a ginkgo diterpene lactone comprising by Ginkgolide A 30-40%, ginkgolide B 50%-65%, bilobalide K 0.5-5% as an injection (as required by instant claim 4),  in a composition comprising meglumine to sodium chloride is (2-8): (2-8): (4-12) (see claim 12, as required by instant claim 6) in a 1 ml, 10 ml  in a concentration of 25 mg (as required by instant claim5), with regards to instant claim 7-9, the intended use it should be noted that “a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
 With regards to the pharmaceutical excipient, the reference teaches excipients such as propylene glycol; glycerol (as required by instant claims 3 and 10.

Omar teaches that ginkgo biloba comprises GA, AB, GC GJ, GK, GL and GM in an injectable solution (see entire document) for the treatment of depression.
 Although Omar fails to teach the percentages of the individual ginkgolides, it is reasonable that based on the extraction method the concentration of these ginkgolides vary.  Therefore one of ordinary skill in the art would have been motivated to expand the teachings of Dai to include Omar’s and add the remaining ginkgolides to Dai’s formulation with a reasonable expectation since Dai specifically teach the major component in the concentrations recited by the claim. Since the art recognizes the other ginkgolides in the extract of the biloba, it is reasonable that GL, GC and GJ are present in the composition of Dai it is the Examiner’s position that once the concept is known or available, one of ordinary skill in the art would be motivated to find the optimum working range.  Also it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine. See In re Aller, 220 F.2d 454 105 USPQ 233,235 (CCPA 1955). 

 Gingko clinical overview teaches the primary use of ginkgo is for treating depression (see pg 175, lft col).
Although both Wang and Ginkgo clinical Overview fails to teach GA, AB, GC GJ, GK, GL and GM, it would have been obvious to one of ordinary skill in the art to combine expand the teachings of Dai and treat either depression or oxidative stress with a reasonable expectation of success that the formulation of Dai will yield success in the treatment at the time the claimed invention was made.
 Applicant argues that Dai's objective relates to researching a preparation method for a ginkgolide injection, Omar discloses Ginkgo biloba, in general, and discloses all possible components of Ginkgo biloba. Neither Dai nor Omar discloses or suggests the specific ratio of components recited in present claim 1, nor do they disclose or even suggest the beneficial and unexpected medical effect achieved by the claimed invention. Moreover, neither references teach or suggest the adjustable direction of percentages of the individual ginkgolides and that the synergistic effect of the multiple ingredients theory, the Applicant of the presently claimed invention has found that the composition, which contains GC, GJ, and GL, increases the pharmacological effects of the ginkgolide composition in some way.
In response this is found not persuasive Dai specifically teach the concentration ranges, even though Dai fails to teach the composition further comprises GC, GJ and GL as taught by Omar teaches that ginkgolides comprises GA, GB, GC, GJ, GK, GL and GM, Wang, that extract of its leaves, contains 24% flavonoids and 6% terpene lactones and that mixture of many active components including ginkgolides, bilobalide, ginkgolic acids, Thus since the knowledge of treating depression and oxidative stress with ginkgolides is known in the art it would have been obvious to include GC, GJ and GL in the treatment modality with a reasonable expectation of success because even though the concentrations are not taught per-se Applicant is directed to KSR v. Teleflex, Inc., No. 04-1350 (U.S. Apr. 30, 2007), which states, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR v. Teleflex, Inc. 82 USPQ2d at 1395 (2007). 

Held in Abeyance Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-91 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 12 of U.S. Patent Application No. 16771677. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a gingko diterpene lactone composition, comprising, by weight wherein the compositions of the agents GA, GB and GK  and can be employed for treating cardiovascular and cerebrovascular disorders in the instant claims and stroke in the copending claims.        Both applications recite using the same compositions and/or derivatives thereof.  
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 
Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.


No Claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/4/22